Appellants were jointly indicted and jointly tried for robbery. A judgment of conviction resulted. The punishment assessed against Henry Wheeler was six years in the penitentiary, and that assessed against Rex Ledbetter was eight years in the penitentiary.
The indictment is sufficient to charge the offense. The record is without statement of facts or bills of exception. Nothing is presented for review.
The judgment against each of said appellants is affirmed.
                    ON MOTION FOR REHEARING.